CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Senior Notes Due 2014 Fixed Rate Senior Notes Due 2021 PROSPECTUS Dated December 23, 2008 PROSPECTUS SUPPLEMENT Dated December 23, 2008 Pricing Supplement No.890 to Registration Statement No. 333-156423 DatedJuly 21, 2011 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES F Fixed Rate Senior Notes Due 2014 Fixed Rate Senior Notes Due 2021 We, Morgan Stanley, are offering the notes described below on a global basis.We may not redeem the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2014 (the “fixed rate notes due 2014”) prior to the maturity thereof. We may redeem some or all of the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2021 (the “fixed rate notes due 2021” and, together with the fixed rate notes due 2014, the “notes”) at any time in accordance with the provisions described in the accompanying prospectus under the heading “Description of Debt Securities—Redemption and Repurchase of Debt Securities—Optional Make-whole Redemption of Debt Securities,” as supplemented by the provisions below relating to the fixed rate notes due 2021. We will issue the notes only in registered form, which form is further described under “Description of Notes—Forms of Notes” in the accompanying prospectus supplement. We describe the basic features of the notes in the section of the accompanying prospectus supplement called “Description of Notes”and in the section of the accompanying prospectus called “Description of Debt Securities—Fixed Rate Debt Securities,” in each case subject to and as modified by the provisions described below. Fixed Rate Notes Due 2014 Fixed Rate Notes Due 2021 Principal Amount: Principal Amount: Maturity Date: July28, 2014 Maturity Date: July 28, 2021 Settlement Date Settlement Date (Original Issue Date): July 28, 2011 (T+5) (Original Issue Date): July28, 2011 (T+5) Interest Accrual Date: July 28, 2011 Interest Accrual Date: July 28, 2011 Issue Price: 99.977% Issue Price: 99.970% Specified Currency: U.S. dollars Specified Currency: U.S. dollars Redemption Percentage Redemption Percentage at Maturity: 100% at Maturity: 100% (continued on the next page) (continued on the next page) We describe how interest on the notes is calculated, accrued and paid, including where a scheduled interest payment date is not a business day (the following unadjusted business day convention), under “Description of Debt Securities—Fixed Rate Debt Securities” in the accompanying prospectus. Terms not defined herein have the meanings given to such terms in the accompanying prospectus supplement and prospectus, as applicable. The notes are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this pricing supplement or the accompanying prospectus supplement or prospectus is truthful or complete.Any representation to the contrary is a criminal offense. MORGAN STANLEY MITSUBISHI UFJ SECURITIES KKR ABN AMRO BB&T CAPITAL MARKETS BLAYLOCK ROBERT VAN, LLC CASTLEOAK SECURITIES, LP CREDIT AGRICOLE CIB DREXEL HAMILTON LLC KEYBANC CAPITAL MARKETS LOOP CAPITAL MARKETS NATIXIS BLEICHROEDER INC. PNC CAPITAL MARKETS LLC RBS RAMIREZ & CO., INC. SANTANDER SCOTIA CAPITAL SUNTRUST ROBINSON HUMPHREY TD SECURITIES UNICREDIT BANK U.S. BANCORP INVESTMENTS, INC. Fixed Rate Notes Due 2014 (continued) Fixed Rate Notes Due 2021 (continued) Interest Rate: 2.875% per annum (calculated on a 30/360 day count basis) Interest Rate: 5.500% per annum (calculated on a 30/360 day count basis) Interest Payment Period: Semi-annual Interest Payment Period: Semi-annual Interest Payment Dates: Each January 28 and July 28, commencing on January 28, Interest Payment Dates: Each January 28 and July 28, commencing on January 28, Business Day: New York Business Day: New York Business Day Convention: Following unadjusted Business Day Convention: Following unadjusted Minimum Denominations: $1,000 and integral multiples of $1,000 in excess thereof Minimum Denominations: $1,000 and integral multiples of $1,000 in excess thereof CUSIP: 61747WAK5 CUSIP: 61747WAL3 ISIN: US61747WAK53 ISIN: US61747WAL37 Other Provisions:
